—Judgment, Supreme Court, New York County (Renee White, J.), rendered January 8, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 4 Vi to 9 years, 4 Vi to 9 years, and 2 Vi to 5 years, respectively, unanimously affirmed.
Though "[t]he District Attorney herein did on occasion exceed the bounds of legitimate fair comment”, the summation was not so egregious as to deny defendant a fair trial (People v D’Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884). In any event, defense counsel interposed only two objections (see, People v Briggs, 155 AD2d 306, lv denied 75 NY2d 867), and any error was harmless in light of overwhelming proof of guilt (see, People v Perez, 176 AD2d 165, lv denied 79 NY2d 862). Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.